The following was the judgment of the Court:
“ A majority of the Court is of opinion, that both Counts in the Indictment are defective in charging a maim under any Statute, by omitting the averment that the Defendant did disable Reuben Skinner; nor is either Count good for a maim at Common Law, because a maim at Common Law is, with one exception, no felony; and the Indictment does not state the facts which constitute a Common Law maim. The third question is answered above; which is ordered to be certified, &c.”